DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrovic et al US 2013/0047607.
	Regarding claim 1, Petrovic et al disclose a system, comprising: an aftertreatment system including a catalyst; and a controller coupled to the aftertreatment system, wherein during a warmup period for an engine coupled to the catalyst, the controller is configured to: determine a value of a catalyst heating metric indicative of an amount of emissions produced per unit of exhaust energy based on information received from the engine and the aftertreatment system; and control at least one of a turbocharger, a fuel injection system, or an Exhaust Gas Recirculation (EGR) system to reach a target value of the catalyst heating metric. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 2, Petrovic et al disclose wherein the warmup period is defined as a period of time from a start of the engine for the catalyst to reach a predefined operating efficiency. See FIG. 6 and 7 and paragraphs [0059]-[0084].



Regarding claim 4, Petrovic et al disclose wherein the predefined operating efficiency includes an emission conversion efficiency for the catalyst that is at or above a predefined threshold. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 5, Petrovic et al disclose wherein the predefined operating efficiency is based on at least one of a temperature of the catalyst, a drive cycle of the engine, a load on the engine, and an age of the catalyst. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 6, Petrovic et al disclose wherein the catalyst heating metric is calculated using a formula. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 7, Petrovic et al disclose wherein the target value of the catalyst heating metric is based on at least one of a minimum possible value at a particular instant in time during the warmup period for the engine, a minimum possible value over the warmup period for the engine, or on a achieving a desired conversion efficiency of the catalyst. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 8, Petrovic et al disclose a system comprising: an aftertreatment system, the aftertreatment system including a catalyst; and a controller coupled to the aftertreatment system, 

Regarding claim 9, Petrovic et al disclose wherein the catalyst is at least one of a selective catalytic reduction (SCR) catalyst, a diesel oxidation catalyst (DOC), or a three-way catalyst. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 10, Petrovic et al disclose wherein the warmup period is defined as a period of time from a start of the engine for the catalyst to reach a predefined operating efficiency. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 11, Petrovic et al disclose wherein the current status of the engine and the aftertreatment system is based on at least one of a drive cycle of the engine, a load of the engine, and an age of the catalyst. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 12, Petrovic et al disclose wherein the controller is further configured to take a corrective action in response to the diagnosis of the malfunction, the corrective action comprising at least one of initiating a de-rate of the engine, notifying an operator of the malfunction, and activating an electric heater in the aftertreatment system. See FIG. 6 and 7 and paragraphs [0059]-[0084].



Regarding claim 14, Petrovic et al disclose a method for balancing emissions from an engine and heating a catalyst in an aftertreatment system, the method comprising: during a warmup period for the engine, determining a value of a catalyst heating metric indicative of an amount of emissions produced per unit of exhaust energy based on information received from the engine and the aftertreatment system; and controlling at least one of a turbocharger, a fuel injection system, or an Exhaust Gas Recirculation (EGR) system to affect combustion within the engine in order to reach a target value of the catalyst heating metric. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 15, Petrovic et al disclose wherein the catalyst is at least one of a selective catalytic reduction (SCR) catalyst, a diesel oxidation catalyst (DOC), or a three-way catalyst. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 16, Petrovic et al disclose wherein the warmup period is defined as a period of time from a start of the engine for the catalyst to reach a predefined operating efficiency, wherein the predefined operating efficiency is based on a temperature of the catalyst. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 17, Petrovic et al disclose wherein the predefined operating efficiency includes an emissions conversion efficiency for the catalyst that is at or above a predefined threshold. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 18, Petrovic et al disclose wherein the catalyst heating metric is calculated using a formula. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 19, Petrovic et al disclose wherein the target value of the catalyst heating metric is based on at least one a minimum possible value at an instant in time during a warmup period for the engine, a minimum possible value over an entire warmup period, or achieving a desired temperature of a catalyst in the aftertreatment system. See FIG. 6 and 7 and paragraphs [0059]-[0084].

Regarding claim 20, Petrovic et al disclose determining a reference value based on information regarding a current status of the engine and the aftertreatment system; comparing the value of the catalyst heating metric to the reference value; and diagnosing a malfunction in the aftertreatment system in response in response to determining that the catalyst heating metric exceeds the reference value. See FIG. 6 and 7 and paragraphs [0059]-[0084].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747